          Case 1:18-cr-00830-VSB Document 8 Filed 04/30/19 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 30, 2019


By ECF and E-Mail
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Muhammad Khalid Khan, 18 Cr. 830 (VSB)

Dear Judge Broderick:

        The Government writes, with the consent of defense counsel, to enclose a proposed
protective order governing the production of certain discovery materials in this matter. The
parties respectfully request that the Court endorse the order.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                             By:    ____________/s/_________________
                                                    Rebekah Donaleski
                                                    Kimberly Ravener
                                                    Assistant United States Attorneys
                                                    (212) 637-2423/2358


cc:    Julia Gatto, Esq.
